Citation Nr: 9929011	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to January 
1972.

The Board of Veterans Appeals (Board) notes that the issue on 
appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in February 1997.  
The RO assigned a temporary total evaluation based on 
hospital treatment in excess of twenty-one days for treatment 
of PTSD effective from October 6, 1996 to November 30, 1996, 
and denied entitlement to an evaluation in excess of 50 
percent for PTSD which was reinstated effective December 1, 
1996.  In January 1998, the veteran filed a notice of 
disagreement (NOD).  In March 1998 the veteran was furnished 
a statement of the case (SOC).  In March 1998 a substantive 
appeal was received at the RO.

In a rating decision dated in February 1999, the RO denied 
the veteran's claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  At a hearing before a member of the 
Board in Washington, D.C., it was noted that the veteran gave 
testimony regarding his claim for TDIU.  In view of the 
Board's grant of a 100 percent evaluation for PTSD, the issue 
of entitlement to a TDIU has been rendered moot.

Also, at the hearing, the veteran appears to have raised the 
issue of entitlement to extension of the temporary total 
rating based on hospitalization for treatment of service-
connected PTSD previously granted and made effective in late 
1996.  This issue has been neither procedurally prepared nor 
certified for appellate review and is referred to the RO for 
clarification and any formal adjudicatory action deemed 
necessary.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


Importantly, the Board recognizes that following the 
veteran's hearing before a member of the Board in Washington 
D.C., in June 1999, additional pertinent medical records were 
forwarded to the Board without formal RO adjudicatory action 
or the veteran's waiver of initial review by the RO.  
However, in view of the total grant of benefits sought on 
appeal, the Board has determined that the veteran will not be 
prejudiced with appellate review without a remand of the case 
to the RO for initial review of the added evidence.  See 
38 C.F.R. §§ 19.37, 20.1304; Bernard v. Brown, 4 Vet. App. 
384 (1993).


FINDING OF FACT

The veteran's PTSD is productive of total disablement and has 
rendered him demonstrably unable to obtain and retain 
employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met. 38 U.S.C.A. 
§§ 1155, 5107(a)(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. §§ 4.7, 4.130; Diagnostic Code 9411; 61 Fed.Reg. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record shows that entitlement to service-connection for 
PTSD was granted by the RO in unappealed rating decision of 
August 1995.  PTSD was evaluated as 50 percent disabling.

Evidence considered in support of the veteran's current claim 
included a VA hospital summary referring to treatment and 
evaluation of PTSD between October 6, 1996 and November 22, 
1996.  He complained of labile mood, anxiety, anger, 
hyperstartle response, hypervigilance, nightmares twice a 
month, difficulty concentrating and intrusive thoughts of 
Vietnam war experiences since 1970.  
Employment history revealed approximately 30 jobs in sales, 
mostly cars.  He either quit for better opportunities or was 
fired due to conflicts with supervisors.  His longest job was 
held for approximately 17 months in the mid 1980's.  He last 
worked in February 1994 and had been receiving Social 
Security disability since December 1995.  He noted graduating 
from college with a Bachelor's degree in history.  He noted 
being married since 1984.  He had good relations with three 
adult stepchildren.  At hospital discharge he was considered 
unemployable but competent medically and financially.   

On a VA psychiatric treatment summary from the PTSD clinical 
team (PCT) dated in February 1998, it was noted the veteran 
reported that due to his Vietnam experience, he developed 
symptoms of reexperiencing daily intrusive thoughts and 
occasional nightmares, avoidance of conversation regarding 
Vietnam, avoidance of crowds, decreased interests, and 
recurrent thoughts about death and dying.  He reported 
difficulty sleeping, irritability and short temperedness, 
poor concentration, hypervigilance and exaggerated startle 
response.  Because of his symptoms, there was chronic stress 
in the home and he and his wife had a very strained marital 
relationship.

It was noted that the veteran's treatment to date had 
included psychiatric hospitalization at Hampton VA Medical 
Center (MC) from April 11 to May 17 1995 for PTSD, bipolar 
disorder and depression with catatonic features.  It was 
noted that his state of depression was so severe that his 
self care had deteriorated to the point that he was not 
bathing, shaving, brushing his teeth, or even getting 
dressed.  He stated that he decided in the winter of 1994 to 
starve himself to death and reportedly lost about 60 pounds 
in about 6 months.  While in the hospital his course 
drastically declined and he was given six electroconvulsive 
therapy (ECT) treatments.

It was noted that in the outpatient clinic, he had been 
maintained on the medication. He had completed a 16 week 
psycho-educational class, 5 workshops in spirituality, 
addiction, PTSD, anger, stress, and anxiety management.  He 
was referred to a PTSD inpatient unit and completed the 
treatment program in November 1996. 

It was noted that the veteran had been compliant with all 
treatment modalities. Despite continuous medication and 
individual and group sessions, he remained very symptomatic.  
He had not worked in the past 4 years since he was fired from 
his last job after he threatened to kill the manager.  He 
held over 25 jobs in the past 10 years.  He was either fired 
or quit because of severe interpersonal conflicts with 
supervisors, coworkers, and clients.  

It was noted that he becomes overwhelmed in stressful 
situations to the point that he demonstrates aggressive 
behavior and feels like hurting people or himself.  His work 
becomes nonproductive.  He was unable to hold a job because 
of a history of impulsively leaving home to escape stress. 
Typically he would leave home for weeks to months at a time 
with no destination in mind and no employment lined up, 
usually hitchhiking across country.  The most extended trip 
was for 6 months when he left home unannounced to "head 
south".

On a mental status evaluation (MSE) the veteran was described 
as a neatly and casually dressed individual who was 
cooperative.  He spoke in a goal directed, monotone, matter 
of fact speech pattern displaying little variation in facial 
expression or voice intonation.  He denied auditory or visual 
hallucinations or other perceptual disturbances.  He denied 
current suicidal or homicidal ideation.  There was no 
evidence of referential or delusional thinking.  Mood was 
depressed and irritable with a mood congruent affect.  
Insight and judgment were unimpaired.  Diagnoses were PTSD 
and bipolar affective disorder, depressed.  Global Assessment 
of Functioning (GAF) score was 45 with a score of 50 noted in 
the past year.  



The examiner noted that in his opinion the veteran suffered 
from chronic and severe PTSD which impaired his occupational 
and social functioning with deficiencies in most areas, such 
as work, family relations, judgment; thinking and mood, due 
to such symptoms as suicidal and homicidal ideation, impaired 
impulse control (such as spontaneous travel away from home 
when stressed, and unprovoked irritability with periods of 
threatening violence), neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective relations.

On a report of a VA PTSD examination in March 1998, it was 
noted that the veteran was followed for medications in the 
PCT.  In the past, he was enrolled in the psycho-educational 
groups.  He had been hospitalized twice for PTSD.  He was not 
currently seeing a therapist.  He was not employed at this 
time.  He had worked in car sales for many years and then 
held about 25 different jobs by his report.  He said that he 
was in insurance sales for two years.  He also was in college 
for four years.  It was noted that the claims folder had not 
been made available to the examiner at this time.

It was noted that the veteran has not worked in the last 12 
months.  The veteran reported that he had very poor sleep.  
He said that he had initial insomnia and that he often woke 
up in the middle of the night, sometimes from nightmares.  He 
said that he had had two nightmares in the last three days 
that were very real and he expected to be dead when he woke 
up.  

He said that he was easily irritated around the house and 
oftentimes this occurred when he was exposed to his 
stepdaughters children.  He said that he was socially 
"seclusive" at times.  He reported that at times, he became 
impulsively angry and may hit his hand against the wall.  He 
reported being a little bit jumpy with loud noises.  He 
reported that he had poor memory and concentration.  He 
reported avoiding things that reminded him of Vietnam.



On MSE, the veteran was described as a well-developed and 
well-nourished individual with a scruffy beard and mustache 
who was dressed in jeans and a black sweatshirt.  His hygiene 
was considered subnormal.  He was alert and fully oriented.  
He was cooperative, though he appeared evasive.  His 
concentration appeared good.  His attention was good.  He was 
able to remember 12 Presidents in this century.  

He was able to name only one of three items after five 
minutes and this appeared possibly due to poor effort.  His 
thought process was logical and relevant and goal directed.  
He denied delusions or hallucinations.  His mood was reported 
as stable and fair.  His affect was calm. He denied suicidal 
or homicidal thoughts currently.  His insight was partial and 
his judgment was fair.

The examiner noted that the veteran had no impairment of 
thought process or communication.  He did not report 
delusions or hallucinations.  He did not report inappropriate 
behavior.  He reported some history of suicidal and homicidal 
thoughts, but none currently.  He was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was fully oriented.  He showed some impairment of 
memory in the short-term, but this was not consistent with 
the rest of his presentation and was likely due to poor 
effort.  

He denied obsessive or ritualistic behavior.  Rate and flow 
of speech were normal and panic attacks were not reported.  
The veteran reported stable and fair mood.  He did not report 
depression or anxiety.  He reported some impaired impulse 
control in the form of violence against inanimate objects.  
He reported sleep impairment in which he had both initial 
insomnia and also midnight awakening.  Psychological testing 
was not considered necessary at that time.  The veteran was 
considered competent to manage his own affairs.  Diagnoses 
were PTSD and personality disorder not otherwise specified 
(NOS) with antisocial features. GAF was reported at 60.

In July 1998, The veteran was seen by a member of the PCT for 
medication management.  It was noted that since his last 
visit, he reported that his main complaint was sleep 
disturbance.  On MSE, he was described as a casually and 
neatly dressed individual who was cooperative.  Evidence of 
psychotic or manic symptoms was not present.  He did not 
express current suicidal or homicidal ideation.  Mood was 
slightly depressed.  Affect was appropriate.  Insight and 
judgment were unimpaired.  Diagnoses were PTSD, chronic and 
bipolar affective disorder, in remission.  

A PCT interim treatment summary dated in January 1999 noted 
that the veteran was followed in the PCT Clinic, for combat 
related PTSD.  He continued to suffer from disabling symptoms 
of PTSD characterized by reexperiencing through daily 
intrusive thoughts and occasional nightmares, avoidance of 
conversation regarding Vietnam, avoidance of crowds, 
decreased interests, and recurrent thoughts about death and 
dying.  He reported difficulty sleeping, irritability and 
short temperedness, poor concentration, hypervigilance and 
exaggerated startle response. Because of his symptoms, he had 
poor toleration of stress and was constantly on edge.  He and 
his wife had a strained relationship and he had problems 
dealing with his young grandchildren who lived with him and 
his wife.

It was noted that since the last treatment update, the 
veteran had continued in outpatient treatment in individual 
sessions and he had been maintained on medication which had 
required readjustment several times because of his inability 
to tolerate the side effects of fatigue and sedation.  Yet he 
needed the medication for relief of symptoms.  It was noted 
that he had been compliant with all treatment modalities.  
Despite continuous medication and individual and group 
sessions, he remained very symptomatic.  He had not worked in 
the past 6 years.  He continued to have aggressive urges to 
hurt people.

On MSE, the veteran was described as a casually dressed, and 
cooperative individual.  He spoke in a goal directed, 
monotone, matter of fact speech pattern.  He denied auditory 
or visual hallucinations or other perceptual disturbances.  
He denied current suicidal or homicidal ideation.  

There was no evidence of referential or delusional thinking.  
Mood was characterized as depressed and irritable with a mood 
congruent affect.  Insight and judgment were unimpaired.  
Diagnoses were PTSD, chronic and bipolar affective disorder, 
depressed.  GAF was reported at 45. The physician opined  
that the veteran suffered from chronic and severe PTSD which 
impairs his occupational and social functioning with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking and mood, due to such symptoms as suicidal 
and homicidal ideation, problems adapting to stressful 
circumstances and inability to establish and maintain 
effective relations.  

There is evidence of record showing the veteran is in receipt 
of Social Security disability based on PTSD.

In June 1999, the veteran and spouse attended a hearing 
before a member of the Board in Washington, D.C.  A copy of 
the hearing transcript is on file.  At the hearing the 
veteran noted that a typical day consisted of getting-up in 
the late morning, eating, staying around the house, reading 
the comics and sports section of paper, watching television 
and going back to bed.  He noted having friends but did not 
see them very often.  He noted that his one outside activity 
was playing soccer.  He had a college activity.  He noted 
working since approximately February 1994.  

Over the past 10 to 12 years of his employment he held 
approximately between 12 and 25 jobs as a car salesman.  He 
noted that his problems at work pertained to his intimidation 
of people such that they feared for their safety and on 
occasion he was fired.  Sometimes he quit.  He noted 
exhibiting bizarre behavior at work and having difficulty 
with people in a management position.  His spouse noted being 
married to the veteran for 15 years and being together for 24 
years.  She noted that she handled the finances.  She noted 
having three grown children and four grandchildren.  The 
veteran noted that he did not drive.  He walked or rode his 
bike.





Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed, effective November 7, 
1996.  Where a law or a regulation changes after a claim has 
been filed or reopened, but before the administrative 
judicial process has been concluded, the version more 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Brown, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Thus, the veteran's psychiatric disorder must be evaluated 
under both the previous and amended criteria to determine 
which version is more favorable to the veteran.  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court held that the Board 
may not apply the new rating criteria prior to the effective 
date of the liberalizing legislation.

Under the old criteria, the severity of disability was based 
upon actual symptomatology as it affects social and 
industrial adaptability, and two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency. 38 C.F.R. § 4.132.  The old 
schedular provisions of Diagnostic Code 9411, applicable to 
PTSD, require that evaluation would be based on certain 
criteria: 



When the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment, a 100 
percent rating was assignable.

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment, a 50 percent rating was assigned.

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.



A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Diagnostic Code 9411.

A 100 percent evaluation may be assigned for total 
occupational and social impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 100 percent evaluation may be assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the appellant's claim for an increased rating for 
PTSD is well-grounded as the appellant has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claim.  

In this regard, the Board notes that a review of the record 
shows that the evidence currently on file including recently 
dated VA psychological and psychiatric examinations provides 
a complete basis to address the merits of the veteran's claim 
without the need for remanding this case for any additional 
psychiatric examination or period of observation and 
evaluation.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

At the outset, the Board recognizes that while the record 
refers to the presence of a coexisting bipolar affective 
disorder and personality disorder for which service 
connection has not been established and may not be considered 
when evaluating service-connected PTSD, the record contains 
opinions from VA examiners that the primary psychiatric 
impairment demonstrated on examinations as reflected by GAF 
scores is related to service-connected PTSD.  

Based upon the evidence reported above, the Board is of the 
opinion that the most recent evaluations of the veteran leave 
no alternative but to award a 100 percent for PTSD with 
application of the criteria for rating mental disorders 
effective prior to November 7, 1996, based on psychiatric 
impairment related to PTSD manifested by essentially 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and an inability to obtain or retain 
employment.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the criteria in Diagnostic Code 9411 
for a 100 percent evaluation are each independent bases for 
granting a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).  In this regard the Board notes that the 
veteran's GAF score has been predominantly reported as 45 on 
VA PCT treatment summaries in February 1998 and January 1999.  
He is receiving Social Security disability based on PTSD.  A 
GAF of 50 (actually the range of scores from 41 to 50) is for 
"[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).  

The veteran is shown to have essentially manifested behavior 
more nearly approximating explosions of aggressive energy 
resulting in profound retreat from mature behavior and most 
of all, the veteran is demonstrably unable to work.  It 
appears that the psychiatric findings of record more nearly 
approximate two of the rating criteria for a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

For the foregoing reasons, the Board concludes that the 
record supports a grant of entitlement to a 100 percent 
evaluation for PTSD.  It is clear from the record that the 
veteran is unable to acclimate himself in industrial setting.  
Moreover, his absence from the labor market of many years 
standing has rendered him a poor candidate for even the most 
minimal kind of employment.

In view of the Board's determination awarding the veteran a 
100 percent evaluation for PTSD under the criteria for rating 
psychiatric disorders that were in effect prior to November 
7, 1996, the Board need not explore the propriety of applying 
the amended criteria for rating psychiatric disorders which 
became effective on November 7, 1996.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to applicable criteria governing the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

